COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00232-CV


Bonnie Gorman                             §   From the 393rd District Court

                                          §   of Denton County (16-02617-393)
v.
                                          §   June 7, 2018

Arthanari Murali and Joan Murali          §   Opinion by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court ‘s

order is affirmed.

      It is further ordered that appellant Bonnie Gorman shall bear the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel